        Case 1:20-cv-05110-DCF Document 25 Filed 05/03/21 Page 1 of 2




                                 O S B O R N L A W, p.c.

                              43 West 43rd Street, Suite131
                              New York, New York 10036


DANIEL A. OSBORN                                                               TELEPHONE
LINDSAY M. TRUST                                                               212 - 725 - 9800

                                                                               FACSIMILE
                                                                               212 - 500 - 5115




                                       May 3, 2021

                                                                 'DWHG
            VIA ECF

            Honorable Debra Freeman
            United States District Magistrate Judge
            500 Pearl Street
            New York, New York 11201

                           Re:    Acevedo v. Commissioner of Social Security,
                                  Civil Action No. 1:20-cv-05110

            Dear Judge Freeman,

                    We write on behalf of plaintiff, Carmen Acevedo, and with
            the consent of the defendant, request a 60-day extension of time to
            file plaintiff’s motion for judgment on the pleadings. Plaintiff’s
            motion is due on May 4, 2021. Plaintiff respectfully requests an
            extension of time up to and including July 3, 2021. This is
            plaintiff’s first request for an extension of time.

                   Subject to the approval of the Court, the parties propose the
            following revised briefing schedule:

                       a. Plaintiff to serve her motion for judgment on the
                          pleadings on or before July 3, 2021;
  Case 1:20-cv-05110-DCF Document 25 Filed 05/03/21 Page 2 of 2




Honorable Debra Freeman
May 3, 2021
Page 2

                     b. Defendant to serve its response/cross-motion on or
                        before September 1, 2021; and

                     c. Plaintiff to serve her reply (if any) and the parties to
                        file the fully briefed motions and record on or
                        before September 22, 2021.

                  Thank you for your consideration of this request.



                                                Respectfully submitted,


                                                s/Daniel A. Osborn
                                                Daniel A. Osborn
                                                OSBORN LAW, P.C.
                                                43 West 43rd Street, Suite 131
                                                New York, New York 10036
                                                Telephone:    212-725-9800
                                                Facsimile:    212-500-5115
                                                dosborn@osbornlawpc.com




cc: Susan Baird, Esq. (by ECF)




   LW Document ID: 47179
   Version: 1.0
   Document: Social Security Disability - 174 / SS Filings [extensions, Judge Rules] /
   EXTENSIONS / 2021-03-
   25_(Segarra)_Letter_Re_Extension_of_time_Judge_Freeman.doc
